El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El apelante fué acusado de tener en su poder una libreta de números y letras, los cuales se usan y pueden utilizarse-para el juego ilegal de la “ bolita”, en violación de la sección 4, Ley núm. 220, Leyes de Puerto Rico de 1948 ((1) pág. 739).(1) Fué convicto y sentenciado a cumplir seis meses de cárcel. El primer error señalado es que la prueba no fué suficiente para sostener la acusación.
La prueba ofrecida por El Pueblo fuá que varios detectives allanaron la residencia del acusado en cumplimiento-de una orden de allanamiento; que el acusado tenía estable-cida una quincalla en uno de los cuartos de su casa; que bajo un mostrador en el cuarto indicado los detectives encontraron una libreta color gris de las denominadas “Order Book”; que varias páginas de esta libreta estaban dedicadas a cuentas *564corrientes y cuentas atrasadas, pero que también la libreta contenía lo siguiente:
“077. 200
078. 150
110. 100
109. 1840
■ 565. 400
566. 250
Series-3.00 P
Series. 1.00 P
33.40“
También bubo evidencia de que los números anteriormente copiados y las palabras “serie” o “series” se utilizaban para jugar bolita, toda vez que la bolita se juega apostando a números del 000 al 999, de acuerdo con las últimas tres cifras de las Loterías de Puerto Pico y Santo Domingo; y que “serie” significa la numeración de tres números o guarismos de la lotería clandestina. Los detectives también declararon que el acusado babía admitido que la libreta era de su per-tenencia, que él babía sido bolitero, y que los números indica-dos eran números viejos de bolipool.
El acusado declaró que la libreta era de su propiedad, pero que era de su negocio y no tenía relación alguna con la bolita. En la repregunta, declaró que “077-200” quería decir 77 yardas de tela y 200 significaba 200 yardas o 2 dólares, pero no pudo explicar por qué le ponía ceros en las cifras 078 y 077; que “p” significaba pagado, o cualquier otra cosa y finalmente admitió que “él bizo esos números así a la loca, sin saber lo que querían decir, sin significar nada.”
Creemos que del expediente aparece evidencia suficiente para sostener la convicción. El acusado admitió tener en su poder y ser el dueño de la libreta. Aunque posteriormente lo negó y durante el juicio dió una explicación fantástica acerca de los números anteriormente relacionados, el récord contiene además una admisión del acusado de que estas cifras eran *565números de bolita. Es verdad que calificó esta declaración diciendo que eran "números viejos” de bolita. Pero evadir el impacto de la sección 4 no es tan fácil. Las admisiones del acusado, conjuntamente con las declaraciones de los detectives, las cuales demostraron que estas cifras “podían” ser utili-zadas para jugar bolita, era suficiente para demostrar una infracción de la sección 4, Nada encontramos en la sección 4 que requiera que los objetos deban tenerse a mano para ser usados en un futuro juego de bolita. Por el contrario, como resolvimos en Pueblo v. De Jesús, 70 D.P.R. 37, 42-43, la posesión de objetos que fian sido utilizados o están siendo utilizados para jugar bolita constituye una infracción de la sección 4.
El segundo error señalado es que la corte inferior erró al desestimar la moción de supresión de evidencia ocupada como resultado del registro de la residencia del acusado. El acusado no solicitó la supresión de evidencia antes del juicio y no objetó su admisión durante el mismo. Hizo la moción por primera vez al terminar de desfilar la prueba de defensa. La solicitud fué por lo tanto tardía y no podía ser considerada por no caer dentro de las excepciones establecidas en Pueblo v. Nieves, 67 D.P.R. 305.

La sentencia de la corte de distrito será confirmada.


 La seeeión 4 prescribe en parte como sigue:
“Toda persona que fuere sorprendida portando o conduciendo o que tuviereen su poder en cualquier concepto cualquier papeleta, billete, ticlcet, libreta, lista de números o letras, boletos o implementos que pudieren usarse paia los juegos ilegales de la “Bolita”, “Ro'li-pool”, combinaciones relacionadas con los “Pools” o bancas de los hipódromos de Puerto Rico y loterías clandestinas, y toda persona que poseyere, vendiere, o en cualquier forma transportare fistos o cualesquiera otros análogos que se pudieron utilizar o usar en dichos juegos ilí-citos, o conectados eon la práctica de los mismos, incurrirá en delito pú-blico ...”